
	

114 HR 4810 IH: U.S.-Israel Security Cooperation Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4810
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Ms. Stefanik introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Defense to cooperate with Israel to develop directed energy
			 capabilities to detect and defeat ballistic missiles, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the U.S.-Israel Security Cooperation Act. 2.United States-Israel directed energy cooperation (a)Authority To establish directed energy capabilities program with Israel (1)In generalThe Secretary of Defense, upon the request of the Ministry of Defense of Israel, and in consultation with the Secretary of State, may carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities to detect and defeat ballistic missiles, cruise missiles, unmanned aerial vehicles, mortars, and improvised explosive devices that threaten the United States, deployed forces of the United States, or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and the national security interests of the United States and Israel.
 (2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following:
 (A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement— (i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
 (3)Annual limitation on amountThe amount of support provided under this subsection in any year may not exceed $25,000,000. (b)Lead agencyThe Secretary of Defense shall designate the Missile Defense Agency as the appropriate research and development entity and as the lead agency of the Department of Defense in carrying out this section.
 (c)Semiannual reportsThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
 (d)SunsetThe authority in this section to carry out activities described in subsection (a) shall expire on December 31, 2018.
 (e)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
				
